Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant's arguments filed 1 May 2021 have been fully considered but they are not persuasive. 

	A.	On page 10, line 7 through page 11, line 9, that Applicants argue “…one of ordinary skill in the art would not combine Brazier with Umeyama because the use of the claimed ingle would cause the inversion to occur at different times, thus no longer achieving the function of Umeyama.
	In response,
	As understood by the Examiner, Umeyama et al. teach preferred and nonpreferred embodiments of the slope angle θ, wherein the preferred angel θ is within a range of 60o ≤ θ ≤ 75o such that inversion of the dome and side wall occur at the same time, and nonpreferred θ is ≤ 45o wherein after inversion of the dome, the slope undergoes gradual inversion. Thus, Umeyama et al. teach single stage and two stage inversion, with the single stage being preferred.
	Brazier et al. in paragraph [0046] disclose “FIG. 4 depicts frustum angle θ and various design parameters A, B, C, D, and E, which may be selected to provide an o ≤ θ ≤ 60o encompasses both the preferred and nonpreferred range, it would have been obvious to combine Umeyama et al. with Brazier et al.

	B.	The Applicants, on page 11, line 10 through page 12, line 19, argue “Yokoyama does not teach “the battery cover is mechanically coupled to the second insulator by at least one first protrusion, “the second insulator is coupled to the current collecting-plate via at least one second protrusion” and “the least one second protrusion is inserted via a through-hole in a base of the current-collecting plate”.
	In response,
	Umeyama et al. in Figure 3 disclose a second insulator (26) which is in contact with the battery cover (lid 16) and current collector (74).
	Yokoyama et al. in Figure 2 disclose a second insulator (34) that is  disposed between a current collecting plate (16) and the lower face of a battery cover (13), the second insulator includes a current-collecting plate (16) fixing part (opening 16j) that fixed the current collecting plate. The second insulator (34) is coupled to the current-collecting plate (16) via at least one second protrusion (e.g., projection 34d), and the second protrusion (projection 34sd) is inserted via a through-holed (e.g. 16j) in the vase of the current-collecting plate (16).

	Thus, Yokoyama et al. disclose coupling a second insulator to a current-collecting plate by coupling the protrusion of the insulator with the through-hole of the current-collecting plate.
	It would have been obvious to modify the second insulator of the Umeyama et al./Brazier combination in light of the teaching of Yokoyama et al. as shown in Figure 3 of Umeyama et al. (reproduced below).


    PNG
    media_image1.png
    656
    1329
    media_image1.png
    Greyscale


	C.	The Applicants, on page 13, lines 1-8, argued the Umeyama et al./Brazier et al. combination does not disclose “the battery cover is mechanically coupled to the second insulator by at least one first protrusion”, nor does the addition of JP ‘183 cure this deficiency.
	In response, 
Umeyama et al. in Figure 3 disclose a second insulator (26) which is in contact with the battery cover (lid 16) and current-collecting plate (74).
	JP ‘183 JP ‘183, in Figure 3 (see partial Figure 3 reproduced below) discloses a battery cover (lid 12, which corresponds to Umeyama et al.’s cover 16) that is mechanically coupled to second insulator (gasket 62 consisting essentially of insulating resin, which corresponds to Umeyama e al.’s insulator 26 which also is 
	

    PNG
    media_image2.png
    520
    711
    media_image2.png
    Greyscale

	JP ‘183, in Figure 3 has been construed as providing the recited protrusion (i.e. the T-shaped end of cover 12 has been construed as protrusion protruding into the insulator 62).
	Note also that unlike Umeyama et al. which disclose separate insulators 24 and 26, whereas JP ‘183 discloses one gasket 62 having a first insulator region 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the battery cover of the Umeyama et al. combination by incorporating the protrusion of JP ‘183 (by providing a cover having a T-shaped protrusion to engage with both insulators 24 and 26 of Umeyama et al.)
	
(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 11, 14-16 and 24-25 stand rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Umeyama et al. (US 20160072119) in view of Brazier et al. (US 20080289945), in view of Yokoyama et al. (US 20150303443),and further in view of P 2012-119183 (hereafter JP ‘183). 
Claim 11:	Umeyama et al. disclose a rectangular secondary battery (10), comprising: 
a flat-shaped electrode group (50)(Figure 2; and, paragraphs [0062]-[0064]); 
a current-collecting plate (70) electrically connected to the electrode group (50)(Figure 2; and, paragraphs [0077]-[0080]); 
a battery case (12, in Figure 1) accommodating the current-collecting plate (70) and the electrode group (50)(paragraphs [0065]-[0070]); 
a battery cover (16, in Figure 3) that closes an opening of the battery case (12)(paragraphs [0065]-[0070]); 
an electrode terminal (connecting terminal 22) disposed along a lower face of the battery cover (16)(Figure 3 showing the lower end 22c of connecting terminal 22 disposed along a lower end of the battery cover; and, paragraphs [0071]-[0073]); 
a first insulator (gasket 24) that is disposed between electrode terminal (22) and an upper face of the battery cover (16). Although not explicitly disclosed as an insulator, gasket 24 would obviously insulate the cover (16) from the current flow path through the connecting terminal (11). The current flow path as per Figure 3 is as follows: wound electrode 50 → current collector 70 → current breaking valve 30 → 
wherein the second insulator is coupled to the current-collecting plate via at least one second protrusion;
a current interruption assembly (80) that interrupts electrical connection between the electrode terminal (20) and the current-collecting plate (70), wherein the current interruption assembly includes:
a connection electrode (28) electrically connected to the electrode terminal (paragraph [0072], lines 11-13), 
a conductive plate(30) that includes a dome-shaped diaphragm part having a diameter that gradually increases along an axial direction from a center part to a ring-shaped flange part (34A) that is joined with the connection electrode (28)(Figure 3), and
a fragile part (thin portion 76) that interrupts the electrical connection between the electrode terminal (20) and the current-collecting plate (70) when an internal pressure of the battery deforms the conductive plate by exceeding a pressure threshold (Figures 3-4; and, paragraphs [0079]-[0080]); and
a gasket (24)(Figure 3) that is inserted between the electrode terminal (20/22) and the battery cover (16) for insulating and sealing.
Umeyama et al. disclose that the ring-shaped flange part has an inclination angle preferably selected to that the slope angle θ of a side wall (inclination angle) o ≤ θ ≤ 75o (paragraph [0112], lines 7-15). Umeyama et al. further disclose nonpreferred embodiments with slope angle θ of 45o or smaller. 
Umeyama et al. in paragraph [0152] disclose “As shown in FIG. 12, with respect to Samples 11 to 14 with slope angles θ of 45o  or smaller, the extent of inversion increases significantly at once when the internal pressure was at or below 0.4 MPa and increases gradually from then on.  From this, with a sloped side wall 32A having a slope angle θ of 45o or smaller, it is thought that two-staged inversion takes place such that after inversion of dome 32B, sloped side wall 32A undergo gradual inversion.  This is thought to happen because a sloped side wall 32A close to perpendicular to flange 34 is significantly more rigid than a dome 32B. This is not preferable since the conduction may continue between sloped side wall 32A and current collector 70 and the action of current cutoff mechanism 80 may become inconsistent. 
Nonpreferred and alternative embodiments constitute prior art.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Although it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the slope of Umeyama et al. in light of the nonpreferred embodiments taught by Umeyama et al., Brazier et al. in Figures 3A and 4 disclose a dome-shaped diaphragm part (truncated dome shaped pressure response member 10) including a first inclined-face part (16) adjacent to a ring-shaped flange part (12) that has an inclination angle (frustum angle) θ may be selected from the range of about 10 to 60o, with a more likely range of about 15 to 35o to achieve a desired activation pressure P. When member 10 is subjected to activation pressure P, structure 16 will collapse and allow central portion 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the slope angle of Umeyama et al. in light of the teaching of Brazier et al.
	One having ordinary skill in the art would have been motivated to make the modification to provide a truncated cone shape that would have provided a more predictable and consistent activation movement than other generally concave/convex shapes (paragraph [0049], that would have provided the advantage of greater resistance to packaging, shipping, handling, and installation damage, and that would have achieved a lower response pressure (i.e. greater sensitivity)(paragraph [0050]). 
The Umeyama et al. combination does not disclose a second insulator that is disposed between the current-collecting plate and the lower face of battery cover, wherein second insulator  includes a current-collecting plate side fixing part that fixes the current-collecting plate; and, herein the at least one second protrusion is inserted via a through-hole in a base of the current-collecting plate.
Yokoyama et al. in Figures 2-4 disclose a second insulator (34) that is disposed between the current-collecting plate (16) and the lower face of battery cover (13), wherein second insulator includes a current-collecting plate side fixing part that fixes the current-collecting plate (16); and, wherein the at least one second protrusion 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the battery of the Umeyama et al. combination in light of the teaching of Yokoyama et al.
One having ordinary skill in the art would have been motivated to make the modification to provide a highly reliable prismatic secondary battery with a current interruption mechanism that unlikely would have been damaged even if the battery is subjected to shock due to vibration, falling, etc. (abstract).
	The Umeyama et al. combination does not disclose that the battery cover includes a battery cover side fixing part that engages with a second insulator and is mechanically coupled to the second insulator by at least one first protrusion that protrudes from the battery cover side fixing part into a fixing holed bored at a face of the second insulator in a direction that is orthogonal to the axial direction.
	JP ‘183, in Figure 3 (see partial Figure 3 reproduced below) discloses a battery cover (lid 12, which corresponds to Umeyama et al.’s cover 16) that includes a battery side fixing part that engages with an insulator and is mechanically coupled to second insulator (gasket 62 consisting essentially of insulating resin, which corresponds to Umeyama e al.’s insulator 26 which also is formed of an insulating resin) by a protrusion that protrudes from the battery cover (12) side fixing part into a 
	

    PNG
    media_image2.png
    520
    711
    media_image2.png
    Greyscale

	JP ‘183, in Figure 3 has been construed as providing the recited protrusion (i.e. the T-shaped end of cover 12 has been construed as protrusion protruding into the insulator 62).
	Note also that unlike Umeyama et al. which disclose separate insulators 24 and 26, whereas JP ‘183 discloses one gasket 62 having a first insulator region 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the battery cover of the Umeyama et al. combination by incorporating the protrusion of JP ‘183.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery cover in combination with an insulator that would have improved he structural integrity and sealing performance of the battery.
	Claim 14: 	The rejection of claim 14 is as set forth above in claim 11 wherein Umeyama et al. further disclose that that connection electrode (28) is fixed to the battery cover(16) by caulking the electrode terminal (paragraphs [0073]). 
Claim 15:  	The rejection of claim 15 is as set forth above in claim 1 wherein Umeyama et al. further disclose that the electrode terminal (20) is configured so that the insulator (26) is inserted between the connection electrode (28) and the battery cover (16), and the connection electrode (28) and the insulator (26) are integrally fixed to the battery cover (16)(Fig. 3). 
Claim 16:  The rejection of claim 16 is as set forth above in claim 11 wherein JP ‘183 further discloses that the electrode terminal (20) is configured so that the gasket (24) is inserted between the connection electrode (28) and the battery cover (16), and the connection electrode (28) and the gasket (24) are integrally fixed to the battery cover (16)(Fig. 3). 
Claim 24:	Note: The Examiner assumes that claim 25 is dependent upon claim 11.
The rejection of claim 24 is as set forth above in claim 11 wherein the recitation “as the internal pressure, the diaphragm part is deformed so that a first inclined-face part moves in a direction of increasing the diameter and a second inclined-face part moves to lower a height of the center part” has been considered and construed as a functional limitation that adds no additional structure to the diaphragm.
However, given that the diaphragm part of the Umeyama et al. combination is structurally similar to that instantly claimed (i.e. dome-shaped) and has a diameter that gradually increases along an axial direction as instantly claimed, the diaphragm part of the Umeyama et al. combination appears capable of providing the recited function. 
Claim 25:	The rejection of claim 25 is as set forth above in claim 11 wherein the Umeyama et al. combination, in particular, Brazier et al. in Figure 4 discloses a second inclined-face part (12) having an inclination angle that is larger than 180° with reference to a first inclined-face part (16).

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 

Examiner Correspondence
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729